 In the MatterofOHIO VALLEY HARDWARE & ROOFING" Co.and,CHAUFFEURS&TEAMSTERS UNION#215Case No. R-2191SUPPLEMENTAL DECISION AND ORDERJanuary 24, 1941On January 8, 1941, the National Labor Relations Board, hereincalled-the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election directed that anelection by secret ballot be conducted within thirty (30) days fromthe date of the Direction, among employees of Ohio Valley Hardware& Roofing Co., Evansville, Indiana, to determine whether or notthey desired to be represented by Chauffeurs & Teamsters Union#215, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.`On January 11, 1941, Chauffeurs & Teamsters Union #215, theorganization which filed the petition for investigation and certifica-tion of representatives, requested permission to withdraw its peti-tion for investigation and certification of representatives.ORDERBy virtue. of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National,Labor Relations Board Rules and Regulations-Series 2, as amendedIT IS HEREBY ORDERED that the request of Chauffeurs & TeamstersUnion #215, affiliated with the American Federation of Labor, forpermission to withdraw its petition for investigation and certificationof representatives be, and it hereby is, granted; that the Decisionand Direction of Election hereinbefore issued be, and it herebyis,vacated; and that the aforesaid case be, and it hereby is, closed.128 N L.R B 928.29 N L. R B., No. 32.175